Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Exhibit 10.02

 

MASTER POWER PURCHASE AND SALE AGREEMENT

 

This Master Power Purchase and Sale Agreement (this “Master Agreement” and
together with all Transaction Agreements, collectively, the “Agreement”) is
entered into effective as of this 7th day of July, 2004 (the “Effective Date”)
by and between Southwestern Public Service Company (“Company”), and El Paso
Electric Company (“Counterparty”). Each of the Company and Counterparty may also
be referred to individually as a “Party” or collectively as the “Parties.”
Unless otherwise defined in this Master Agreement, capitalized terms shall have
the meanings set forth in Appendix “1” attached to this Master Agreement.

 

SECTION 1.

SCOPE OF AGREEMENT

 

1.1. Scope of Agreement. (a) This Master Agreement is entered into in accordance
with the Company’s Rate Schedule for Market-Based Power Sales (“Rate Schedule”),
and the terms of that Rate Schedule, and the service agreement between the
Parties entered thereunder (“Service Agreement”), apply to this Master Agreement
and any Transaction Agreements as though set forth herein and therein. From time
to time, the Parties may, but shall not be obligated to, enter into Transactions
for the sale and purchase of Power hereunder. Certain terms of specific
Transactions will be set forth in appropriate Transaction Agreements entered
into in accordance with this Master Agreement. However, the Parties are relying
upon the fact that all Transaction Agreements, together with this Master
Agreement, shall constitute a single integrated agreement, and that the Parties
would not otherwise enter into any agreement to undertake a specific
Transaction. In the event of any conflict between or among the documents
comprising this Agreement, the following order of precedence shall apply: (i)
written Transaction Agreement (including Confirmations), (ii) Master Agreement,
and (iii) oral Transaction Agreement. All purchases and sales between the
Parties from and after the Effective Date shall be deemed to be under the Rate
Schedule, the Service Agreement, and this Master Agreement unless expressly
agreed to otherwise. The Parties acknowledge that this Master Agreement and any
Transaction Agreement governed by it shall be subject to the filing, disclosure,
or notification requirements, if any, of the FERC.

 

(b) Each Party conducts its operations in a manner intended to comply with FERC
Order No. 2004, Standards of Conduct for Transmission Providers, requiring the
separation of its transmission and merchant functions. Moreover, each Party’s
transmission function offers transmission service on its system in a manner
intended to comply with FERC policies and requirements relating to the provision
of open-access transmission service. Accordingly, each Party acknowledges that
the other Party’s responsibilities and obligations under the Master Agreement
and any Transaction are those of that Party’s merchant function, not of its
transmission function, and that neither this Master Agreement nor any
Transaction Agreement imposes any responsibilities or obligations on that
Party’s transmission function. To the extent either Party obligates itself to
arrange transmission on its system in connection with a Transaction, it is
understood that such Party will do so in a manner consistent with the
open-access

 

1



--------------------------------------------------------------------------------

transmission tariff that is applicable to its system, and it will only
communicate with its transmission function in a manner consistent with FERC
Order No. 2004 (as it may be modified or superseded by subsequent FERC orders).

 

1.2. Transaction Procedures. During the term of this Agreement, the Parties may
notify each other that Power is sought or available for purchase or sale. Each
Transaction shall be effectuated and evidenced by the Authorized Representatives
of the Parties at the time the Transaction is agreed to and shall be set forth
as follows: (i) by a written Transaction Agreement executed by the Parties or
(ii) in a telephone conversation between the Parties whereby an offer and
acceptance shall constitute an oral Transaction Agreement of the Parties (which
agreement may be subsequently set out in a Confirmation, as described below)
provided each Party may stipulate by prior notice to the other Party that all
Transactions or particular types of Transactions (e.g., having a certain
duration or above a certain price) shall be effectuated and formed only by means
of procedure (i) above. Long-term Transactions (i.e., having a duration of
greater that a year) must be evidenced by a written Transaction Agreement. The
specific terms to be established by the Parties for each Transaction in a
Transaction Agreement shall include the Buyer and Seller, the nature of the
Power to be provided (i.e., capacity, energy, or both), the Period of Delivery,
the Contract Price, the Delivery Point, the Contract Quantity, whether the
Transaction is Firm or Non-Firm, Scheduling, and such other terms as the Parties
shall agree upon. The Seller may confirm a telephonic Transaction by forwarding
to the Buyer a Confirmation, which shall be executed by the Buyer (with any
objections noted thereon) and returned to the Seller within two (2) Business
Days of Buyer’s receipt of it or else be deemed correct as sent, absent manifest
error. Failure by the Seller to send a Confirmation shall not invalidate any
Transaction agreed to by the Parties. The Parties agree not to contest or assert
any defense to the validity or enforceability of telephonic Transactions entered
into in accordance with this Master Agreement under Laws relating to whether
certain agreements are to be in writing or signed by the Party to be bound, or
the authority of any employee of the Party to enter into a Transaction. Each
Party consents to the recording of its representatives’ telephone conversations
without any further notice. All recordings may be introduced into evidence and
used to prove oral agreements between the Parties permitted by this Section 1.2.

 

1.3. Term of Agreement. The Parties intend that the term of this Master
Agreement shall commence on the Effective Date and continue until terminated by
either Party upon thirty (30) days prior written notice; provided, however, that
this Master Agreement shall remain in effect with respect to any Transaction(s)
entered into prior to the effective date of the termination until both Parties
have fulfilled all their obligations with respect to such Transaction(s).

 

1.4. Regulatory Approval. The Parties acknowledge that under current FERC
policy, neither Company nor Counterparty are required to file this Master
Agreement with the FERC for its approval. In the event that FERC changes its
policy, either Party may file this Master Agreement with the FERC, and the other
Party shall not oppose such filing.

 

2



--------------------------------------------------------------------------------

SECTION 2.

REPRESENTATIONS AND WARRANTIES

 

On the Effective Date and the date of entering into each Transaction, each Party
represents and warrants to the other Party that: (i) it is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation and is qualified to conduct its business in each jurisdiction in which
a Transaction will be performed by it, (ii) it has all regulatory authorizations
necessary for it to legally perform its obligations under this Master Agreement
and each Transaction, (iii) the execution, delivery and performance of this
Master Agreement and each Transaction are within its powers, have been duly
authorized by all necessary action and do not violate any of the terms and
conditions in its governing documents, any contracts to which it is a party, or
any Law applicable to it, (iv) this Master Agreement and each Transaction when
entered into in accordance with this Master Agreement constitutes its legally
valid and binding obligation enforceable against it in accordance with its
terms, subject to any Equitable Defenses, (v) there are no Bankruptcy
Proceedings pending or being contemplated by it or, to its knowledge, threatened
against it (vi) there are no Legal Proceedings that materially adversely affect
its ability to perform its obligations under this Master Agreement and each
Transaction, and (vii) it has knowledge and experience in financial matters and
the electric industry that enable it to evaluate the merits and risks of
entering into this Master Agreement and each Transaction.

 

SECTION 3.

OBLIGATIONS AND DELIVERIES

 

3.1. Seller’s and Buyer’s Obligations. Subject to the terms of this Master
Agreement and any applicable Transaction Agreement, Seller, with respect to each
Transaction, shall sell and deliver, or cause to be delivered, and Buyer shall
purchase and receive, or cause to be received, at the Delivery Point the
Contract Quantity, and Buyer shall pay Seller the Contract Price. Seller shall
be responsible for any costs or charges imposed on or associated with the
delivery of the Contract Quantity up to the Delivery Point. Buyer shall be
responsible for any costs or charges Imposed on or associated with the Contract
Quantity at and from the Delivery Point.

 

3.2. Transmission and Scheduling. Seller shall arrange and be responsible for
any necessary transmission service to the Delivery Point and shall Schedule or
arrange for Scheduling services with its Transmission Providers to deliver the
Power to the Delivery Point. Buyer shall arrange and be responsible for
transmission service at and from the Delivery Point and shall Schedule or
arrange for Scheduling services with its Transmission Providers to receive the
Power at the Delivery Point. Each Party shall designate Authorized
Representatives to effect the Scheduling of the Contract Quantity of Power.

 

3.3. Title, Risk of Loss and Indemnity. Seller warrants that it will deliver to
Buyer the Contract Quantity free and clear of all liens, claims, and
encumbrances arising prior to the Delivery Point. Title to and risk of loss
related to the Contract Quantity shall transfer from Seller to Buyer at the
Delivery Point.

 

3



--------------------------------------------------------------------------------

Notwithstanding any limitation or exclusion prescribed by Section 5.1 or any
other provision of this Agreement, each Party shall indemnify and hold harmless
the other Party, its directors, officers, employees, agents, and contractors
for, against, and from any and all Claims for personal injury (including mental
anguish), death, or damage to the property of any third party(s) arising from or
out of any event circumstance, act, or incident first occurring or existing
during the period when title to the Power is vested in the indemnitor; provided,
however, the obligations prescribed by this sentence shall not apply to the
extent such Claims are determined to be attributable to the negligence, gross
negligence, willful misconduct, or strict liability in tort of the indemnitee,
its directors, officers, employees, agents and/or contractors, if any (it being
the intent of the Parties that the indemnitee shall be entitled to comparative
indemnification for such Claims).

 

3.4. Force Majeure. If either Party is rendered unable by Force Majeure to carry
out in whole or part, its obligations with respect to a Transaction and such
Party gives notice and full details of the event to the other Party as soon as
practicable after the occurrence of the event, then the obligations of the Party
affected by the event (other than the obligation to make payments then due or
becoming due with respect to performance prior to the event) shall be suspended
for such period as is necessary for the Party claiming Force Majeure, using all
reasonable dispatch, to remedy either the event of Force Majeure or the effects
thereof so as to be able to resume performance; provided, however, that this
provision shall not require Seller to deliver, or Buyer to receive, Power at
points other than the Delivery Point.

 

3.5. Failure to Deliver/Receive in Firm Transactions. (a) Unless excused by
Force Majeure in accordance with Section 3.4 or Buyer’s failure to perform any
material obligation under this Agreement, if Seller fails to deliver all or part
of the Contract Quantity pursuant to a Firm Transaction that Buyer has
Scheduled, Seller shall pay Buyer, on the date payment would otherwise be due to
Seller, an amount for each MWh of such deficiency equal to the positive
difference, if any, obtained by subtracting the Contract Price from the
Replacement Price. “Replacement Price” means the price at which Buyer, acting in
a commercially reasonable manner, purchases substitute Power not delivered by
Seller (plus any (i) Costs (as the term “Cost” is defined in Section 4.2)
reasonably incurred by Buyer in purchasing the substitute Power, and (ii)
additional transmission charges incurred by Buyer to the Delivery Point) or,
absent a purchase, the market price for such quantity at such Delivery Point as
determined by Buyer in a commercially reasonable manner. For purposes of
determining Buyer’s Replacement Price and its duty to mitigate damages under
Section 5.2, Buyer shall not be required to use or change its use of its owned
or controlled assets or market positions to minimize Seller’s liability.

 

(b) Unless excused by Force Majeure in accordance with Section 3.4 or Seller’s
failure to perform any material obligation under this Agreement, if Buyer fails
to receive (i) the minimum requirement of the Contract Quantity, if any, as
required to be received pursuant to a Firm Transaction or (ii) amounts of Power
that the Parties agreed to Schedule pursuant to a Firm Transaction, Buyer shall
pay Seller, on the date payment would otherwise be due, an amount for each MWh
of such deficiency equal to the positive difference, if any, obtained by
subtracting the Sales Price from the Contract

 

4



--------------------------------------------------------------------------------

Price. “Sales Price” means the price at which Seller, acting in a commercially
reasonable manner, resells the Power not received by Buyer (plus any (i) Costs
reasonably incurred by Seller in selling such minimum requirement, and (ii)
additional transmission charges incurred by Seller) or, absent a resale, the
market price for such quantity at the Delivery Point as determined by Seller in
a commercially reasonable manner. For purposes of determining Seller’s Sales
Price and its duty to mitigate damages under Section 5.2, Seller shall not be
required to use or change its use of its owned or controlled assets or market
positions to minimize Buyer’s liability.

 

(c) Notwithstanding the requirements and obligations specified in this Section
3.5, the Parties in a written Transaction Agreement may agree to alternative
arrangements that would apply in the event of a Seller’s failure to deliver or a
Buyer’s failure to accept the Contract Quantity or any portion thereof.

 

3.6. Failure to Deliver/Receive Non-Firm Transactions. A Party may be excused
from delivering or receiving the Contract Quantity, in whole or in part, in a
Non-Firm Transaction for any reason without liability.

 

3.7 Exclusive Remedy. Except as may be provided in a Transaction Agreement, the
applicable remedy prescribed by Section 3.5 shall be the sole and exclusive
remedy for a Party’s failure to deliver or receive the Contract Quantity
referenced therein.

 

SECTION 4.

DEFAULTS AND REMEDIES

 

4.1. Events of Default. An “Event of Default” shall mean with respect to a Party
(“Defaulting Party”): (i) the failure to make, when due, any payment required
pursuant to this Agreement if such failure is not remedied within five (5)
Business Days after written notice of such failure is received by the Defaulting
Party from the other Party (“Non-Defaulting Party”) and provided the payment is
not the subject of a good faith dispute as described in Section 6, (ii) any
representation or warranty made by the Defaulting Party pursuant to Section 2
shall prove to be false or misleading in any material respect when made, (iii)
the failure to perform any material covenant set forth in this Agreement (other
than the events that are otherwise specifically covered in this Section 4.1 as a
separate Event of Default or its obligations to deliver or receive Power the
exclusive remedy for which is provided in Section 3) or any Transaction
Agreement, and such failure is not excused by Force Majeure in accordance with
Section 3.4 or cured within five (5) Business Days after written notice thereof
is received by the Defaulting Party, (iv) the Defaulting Party shall be subject
to a Bankruptcy Proceeding, or (v) Adequate Assurance of Performance is not
provided in accordance with Section 4.4.

 

4.2. Remedies upon an Event of Default. (a) If an Event of Default occurs at any
time during the term of this Agreement, the Non-Defaulting Party may, for so
long as the Event of Default is continuing, (i) establish a date (which date
shall be between 2 and 20 Business Days after the Non-Defaulting Party delivers
notice) (“Early

 

5



--------------------------------------------------------------------------------

Termination Date”) on which (x) if the Event of Default arises under clauses (i)
or (iii) of Section 4.1, the Transaction(s) underlying or giving rise to such
Event of Default shall terminate (each a “Terminated Transaction”) or (y) if the
Event of Default arises under clauses (ii) (unless relating to the failure to
obtain regulatory approval for any Transactions (Section 2(ii)), in which case
only those specific Transactions may be terminated), (iv), or (v) of Section
4.1, all Transactions shall terminate, and (ii) withhold any payments due in
respect of the Terminated Transaction(s). If an Early Termination Date has been
designated, the Non-Defaulting Party shall in good faith calculate its Gains,
Losses, and Costs resulting from the termination of the Terminated
Transaction(s). The Gains and Losses shall be determined by comparing the value
of the remaining term, Contract Quantities and Contract Prices under each
Terminated Transaction had it not been terminated to the equivalent quantities
and relevant market prices for the remaining term either quoted by a bona fide
third-party offer or which are reasonably expected to be available in the market
under a replacement contract for each Terminated Transaction. To ascertain the
market prices of a replacement contract, the Non-Defaulting Party may consider,
among other valuations, any or all of the settlement prices of NYMEX Power
futures contracts, quotations from leading dealers in energy swap contracts, and
other bona fide third-party offers, all adjusted for the length of the remaining
term and differences in transmission. It is expressly agreed that a
Non-Defaulting Party shall not be required to enter into replacement
transactions in order to determine the amount due under Section 4.2. The
Non-Defaulting Party shall aggregate such Gains and Losses, and all associated
Costs with respect to all Terminated Transaction(s) into a single net amount and
if the Non-Defaulting Party’s (i) aggregate Losses and Costs exceed (ii) its
aggregate Gains, the Defaulting Party shall, within five (5) Business Days of
receipt of written demand, pay the difference between the aggregate sums
referenced in clauses (i) and (ii) of this sentence (the “Termination Payment”)
to the Non-Defaulting Party, which Termination Payment shall bear interest at
the Interest Rate from the Early Termination Date until paid. If the
Non-Defaulting Party’s (i) aggregate Gains equal or exceed (ii) the sum of its
aggregate Losses and Costs, the Termination Payment shall be zero, and the
Defaulting Party shall have no interest in or right or entitlement to, and shall
not claim that it should be owed, the difference, if any, between the aggregate
sums referenced in clauses (i) and (ii) of this sentence.

 

(b) As used in this Agreement with respect to each Party: (i) ”Costs” shall
mean, with respect to a Party, brokerage fees, commissions, and other similar
transaction costs and expenses reasonably incurred by such Party either in
terminating any arrangement pursuant to which it has hedged its obligations or
entering into new arrangements which replace a Terminated Transaction, and
attorneys’ fees, if any, incurred in connection with enforcing its rights under
this Agreement; (ii) “Gains” shall mean, with respect to a Party, an amount
equal to the present value of the economic benefit (exclusive of Costs), if any,
to it resulting from the termination of its obligations with respect to a
Terminated Transaction, determined in a commercially reasonable manner; and
(iii) “Losses” shall mean, with respect to a Party, an amount equal to the
present value of the economic loss (exclusive of Costs), if any, to it resulting
from the termination of its obligations with respect to a Terminated
Transaction, determined in a commercially reasonable manner. At the time for
payment of any amount due under this Section 4.2, each Party shall pay to the
other Party all additional amounts payable

 

6



--------------------------------------------------------------------------------

by it pursuant to this Agreement (e.g., amounts owed for services provided prior
to termination), but all such amounts shall be netted and aggregated with any
Termination Payment payable hereunder.

 

(c) Notwithstanding any other provision of this Agreement if Buyer or Seller
fails to pay to the other Party any amounts when due and such failure is not
cured within five (5) Business Days following the delinquent Party’s receipt of
written notice describing such nonpayment in reasonable detail, the
Non-Defaulting Party may, regardless of whether it elects to exercise its
remedies under Section 4.2(a), (i) suspend performance of any or all of its
obligations related to any Transactions until such amounts plus interest at the
Interest Rate have been paid and/or (ii) exercise any remedy available at Law to
enforce payment of such amount plus interest at the Interest Rate; provided,
however; If the non-paying Party, in good faith, shall dispute the amount of any
such billing or part thereof and shall pay such amounts as it concedes to be
correct, no suspension shall be permitted.

 

4.3. Other Events. Unless the Parties agree otherwise in a Transaction
Agreement, in the event Buyer or Seller is regulated by a federal, state, or
local regulatory body, and such body shall either (i) disallow all or any
portion of any costs incurred or yet to be incurred by Buyer through a purchase,
or (ii) through its setting of rates attribute costs to a sale made by Seller
under any provision of this Agreement, such action shall not operate to excuse
Buyer or Seller from performance of any obligation nor shall such action give
rise to any right of Buyer or Seller to any refund or retroactive adjustment of
the Contract Price provided in any Transaction. Notwithstanding the foregoing,
if a Party’s activities hereunder become subject to regulation of any kind
whatsoever under any Law to a greater or different extent than that existing on
the Effective Date and such regulation renders this Agreement illegal or
unenforceable in its entirety, the Parties shall, through their duly authorized
representatives, convene to discuss and assess in good faith appropriate
modifications to or restructuring of this Agreement so that it is no longer
rendered illegal or unenforceable; provided, however, if despite such good faith
efforts the Agreement cannot be so modified or restructured, either Party shall
have the right to declare an Early Termination Date effective as of the date
this Agreement becomes illegal or unenforceable and no Termination Payment shall
be owing to either Party.

 

4.4. Credit Assurances. (a) If either party (“X”) has reasonable grounds for
insecurity regarding the performance of any obligation under this Contract
(whether or not then due) by the other party (“Y”) (including, without
limitation, the occurrence of a material change in the creditworthiness of Y), X
may demand Adequate Assurance of Performance in an amount determined by X in a
commercially reasonable manner. In the event that Y fails to provide Adequate
Assurance of Performance reasonably acceptable to X within three (3) Business
Days following Y’s receipt of such demand, an Event of Default under Section 4.1
will be deemed to have occurred and X will be entitled to the remedies set forth
in Section 4.2 of this Master Agreement.

 

(b) Absent a change in a Party’s (Y’s) financial circumstances that would
justify a request by the other Party (X) for Adequate Assurance of Performance
in accordance with Section 4.4, X may only request Adequate Assurance of

 

7



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Performance to the extent that Y’s obligations under this Agreement (after
netting of all obligations pursuant to Section 6.2) exceed the applicable credit
limit. The credit limit for each Party, which is based upon each Parties’
creditworthiness as of the Effective Date, is as follows: (i) for Counterparty,
and (ii) for Company. Either Party may request Adequate Assurance of Performance
to secure payment projected to be owed in excess of the applicable credit limit
amount irrespective of whether a change in financial circumstances has occurred.

 

(c) Upon the occurrence of a material change in the creditworthiness of a Party
(“X”), the Parties shall convene within a reasonable time (but in no event more
than fifteen (15) days following a Party’s receipt of written request) to
establish a revised credit limit for X based upon Y’s standard criteria for
creditworthiness which, in turn, shall be based upon commercially reasonable
criteria; provided, however, that in the event that the Parties are unable to
agree to a revised credit line, each Party reserves its respective rights (i.e.,
(i) Y to either retain or modify X’s credit limits based on its standard
criteria, and (ii) X to dispute the credit limit that Y retains or establishes).

 

SECTION 5.

LIMITATIONS; DUTY TO MITIGATE

 

5.1. Limitation of Remedies, Liability and Damages. THE PARTIES CONFIRM THAT THE
EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT SATISFY THE
ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS
REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR’S LIABILITY SHALL BE
LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW
OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY HEREIN
PROVIDED, THE OBLIGOR’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES
ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL
OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. EXCEPT FOR CLAIMS FOR
INDEMNIFICATION UNDER SECTION 3.3, EACH TO WHICH THE PROVISIONS OF THIS SECTION
5.1 SHALL NOT APPLY, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, OR OTHERWISE. IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID
HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT
OR IMPOSSIBLE TO DETERMINE, OTHERWISE OBTAINING AN ADEQUATE REMEDY IS
INCONVENIENT, AND THE LIQUIDATED DAMAGES CONSTITUTE A REASONABLE APPROXIMATION
OF THE HARM OR LOSS.

 

8



--------------------------------------------------------------------------------

5.2. Duty to Mitigate. Each Party agrees that it has a duty to mitigate damages
and covenants that it will use commercially reasonable efforts to minimize any
damages it may incur as a result of the other Party’s performance or
non-performance of this Agreement.

 

5.3. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER EXPRESSLY NEGATES ANY OTHER REPRESENTATION OR WARRANTY, WRITTEN OR ORAL,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO CONFORMITY TO MODELS OR SAMPLES, MERCHANTABILITY, OR
FITNESS FOR ANY PARTICULAR PURPOSE.

 

SECTION 6.

BILLING; PAYMENT

 

6.1. Billing and Payment. Seller shall render to Buyer (by regular mail,
facsimile or other acceptable means pursuant to Section 8.3) for each calendar
month during which purchases/sales are made, a statement setting forth the total
quantity of Power that was Scheduled or that Buyer was obligated to purchase and
any other charges due Seller, including Demand Charges or payments or credits
between the Parties pursuant to Section 3.5, under this Agreement during the
preceding month and the total net amounts due to Seller from Buyer therefor.
Billing and payment will be based on Scheduled hourly quantities (with such
amount adjusted as appropriate for curtailments that are allowable under a
Transaction Agreement). On or before ten (10) days after receipt of Seller’s
statement or if such day is not a Business Day, the immediately following
Business Day, Buyer shall render, by wire transfer or as otherwise agreed
between the Parties, the amount set forth on such statement to the payment
address provided in Exhibit “A” appended to this Master Agreement. Overdue
payments shall accrue interest from, and including, such tenth (10th) day (or
following Business Day, as applicable) to, but excluding, the date of payment at
the Interest Rate. If Buyer, in good faith, disputes a statement, Buyer shall
provide a written explanation of the basis for the dispute and pay the portion
of such statement conceded to be correct no later than such tenth (10th) day (or
following Business Day, as applicable). If any amount disputed by Buyer is
determined to be due to Seller, it shall be paid within ten (10) days of such
determination, along with interest accrued at the Interest Rate from the date
such payment was originally due to the date paid.

 

6.2. Mandatory Netting/Setoff. On or before the tenth (10th) calendar day of
each month the Parties shall communicate by telephone to determine whether the
netting and setoff provisions of this Section 6.2 are applicable to the payments
to be made with respect to such month. Any amounts (other than amounts disputed
in good faith) owed by the Parties under this Agreement shall be aggregated and
the Parties shall discharge their obligations to pay through netting, in which
case the Party, if any, owing the greater aggregate amount shall pay to the
other Party the difference between the amounts owed. Each Party reserves to
itself all rights, setoffs, counterclaims, and other remedies and defenses
consistent with Section 4 (to the extent not expressly

 

9



--------------------------------------------------------------------------------

herein waived or denied) which such Party has or may be entitled to arising from
or out of this Agreement. All outstanding Transactions and the obligations to
make payment in connection therewith or under this Agreement (including any
damages that may be determined and owed in accordance with Section 3.5 and any
Termination Payment determined and owed in accordance with Section 4.2) may be
offset against each other, set off, or recouped therefrom. A Party’s failure to
net, offset, setoff, or recoup such obligations shall not alter, waive, or
otherwise affect such Party’s right to payment under this Agreement.

 

6.3. Audit. Each Party (and its representative (s)) has the right, at its sole
expense and during normal working hours, to examine the records of the other
Party to the extent reasonably necessary to verify the accuracy of any
statement, charge, or computation made pursuant to this Agreement. If requested,
a Party shall provide to the other Party statements evidencing the quantities of
Power delivered at the Delivery Point. If any such examination reveals any
inaccuracy in any statement, the necessary adjustments with such statement and
the payments thereof will be promptly made and shall bear interest calculated at
the Interest Rate from the date the overpayment or underpayment was made until
paid; provided, however, that no adjustment for any statement or payment will be
made unless objection to the accuracy thereof was made prior to the lapse of
four (4) years from the rendition thereof.

 

SECTION 7.

TAXES

 

7.1. Taxes. Seller shall pay or cause to be paid all taxes imposed by any
governmental authority (“Taxes”) on or with respect to a Transaction arising
prior to the Delivery Point, Buyer shall pay or cause to be paid all Taxes on or
with respect to a Transaction at and from the Delivery Point (other than ad
valorem, franchise, or income Taxes that are related to the sale of Power and
are, therefore, the responsibility of the Seller). In the event Seller is
required by Law to remit or pay Taxes that are Buyer’s responsibility hereunder,
Buyer shall promptly reimburse Seller for such Taxes. If Buyer is required by
Law to remit or pay Taxes that are Seller’s responsibility hereunder, Buyer may
deduct the amount of any such Taxes from the sums due to Seller under Section 6
of this Agreement. Nothing shall obligate or cause a Party to pay or be liable
to pay any Taxes for which it is exempt under Law.

 

7.2. Cooperation. Each Party shall use reasonable efforts to implement the
provisions of and to administer this Master Agreement in accordance with the
intent of the parties to minimize all Taxes, so long as neither Party is
adversely affected by such efforts.

 

SECTION 8.

MISCELLANEOUS

 

8.1. Assignment. Neither Party shall assign this Agreement or its rights
hereunder without the prior written consent of the other Party; provided,
however, either Party may, without the consent of the other Party (and without
relieving itself from

 

10



--------------------------------------------------------------------------------

liability hereunder), (i) transfer, sell, pledge, encumber or assign its rights
under this Agreement or the accounts; revenues or proceeds hereof in connection
with any financing or other financial arrangements, (ii) transfer or assign this
Agreement to an Affiliate of such Party provided that the creditworthiness of
such Affiliate is equal to or greater than that of the transferring entity, or
(iii) transfer or assign this Agreement to any person or entity succeeding to
all or substantially all of the assets of such Party; provided, however, that in
each such case, any such assignee shall agree to in writing be bound by the
terms and conditions hereof. Additionally, in the event a Party undertakes a
reorganization to comply with any Law (including, without limitation, Section
39.051 of the Texas Utility Code), the Parties agree that such Party may
transfer or assign this Agreement (including any Transaction Agreements entered
into pursuant to this Master Agreement) to an Affiliate, and be released of its
obligations thereunder, provided that the Affiliate’s ultimate parent company
provides a guarantee of the Affiliate’s payment obligations at terms and
conditions that are reasonably acceptable to the receiving Party.

 

8.2. Financial Information. If requested by Counterparty, the Company shall
deliver within 120 days following the end of each fiscal year, a copy of its
audited consolidated financial statements for such fiscal year certified by
independent certified public accountants. If requested by the Company,
Counterparty shall deliver within 120 days following the end of each fiscal
year, a copy of its audited consolidated financial statements for such fiscal
year certified by independent certified public accountants. In all cases the
statements shall be for the most recent accounting period and prepared in
accordance with GAAP or such other principles then in effect; provided, should
any such statements not be available within such 120 day period due to a delay
in preparation or certification, such delay shall not be considered a default so
long as such Party diligently pursues the preparation, certification and
delivery of the statements.

 

8.3. Notices. All notices, demands, requests, statements, Confirmations,
payments, or other communications between the Parties shall be made as specified
in Exhibit “A”. Notices and other communications required to be in writing shall
be delivered by letter, facsimile, or other documentary form. All notices and
other written communications shall be effective upon receipt if sent by
facsimile, the next Business Day if sent by overnight courier, or three days
later if mailed, provided, however, that receipt after 5:00 p.m. local time of
the recipient shall be effective the following Business Day. A Party may change
its addresses by providing notice of same in accordance herewith.

 

8.4. Governing Law. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED AND PERFORMED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW OR CHOICE OF LAWS.

 

8.5. Survival. The following provisions shall survive the expiration or
termination of this Master Agreement: Sections 1.3, 3.3, 3.5, 4.2, 5.1, 5.2,
6.2, 6.3, 8.3, 8.4, 8.5, 8.6, 8.7, and 8.8. The provisions of any Transaction
Agreement shall survive

 

11



--------------------------------------------------------------------------------

the expiration or termination of such Transaction Agreement to the extent
necessary to give such provisions their intended meaning and effect.

 

8.6. General. This Master Agreement, the Exhibits and Appendices hereto, if any,
and each Transaction Agreement constitute the entire agreement between the
Parties relating to the subject matter contemplated by this Agreement. No
amendment or modification to this Master Agreement shall be enforceable unless
reduced to writing and executed by both Parties. This Master Agreement shall not
impart any rights enforceable by any third-party other than a permitted
successor or assignee bound to this Agreement. No waiver by a Party of any
default by the other Party shall be construed as a waiver of any other default.
Nothing in this Master Agreement shall be construed to create a partnership or
joint venture between the Parties. Any provision declared or rendered unlawful
by any applicable court of law or regulatory agency or deemed unlawful because
of a statutory change will not otherwise affect the remaining lawful obligations
that arise under this Agreement, and the Parties shall use their best efforts to
reform this Agreement in order to give effect to the original intent of the
Parties. The term “including” when used in this Agreement shall be by way of
example only and shall not be considered in any way to be in limitation. The
headings used herein are for convenience and reference purposes only.

 

8.7 Rate Changes, Mobile-Sierra. The terms and conditions and the rates-for
service specified in this Agreement shall remain in effect for the term of each
Transaction hereunder. Absent the Parties’ agreement in a written Transaction
Agreement, this Master Agreement and any Transaction Agreement entered into
pursuant to this Master Agreement shall not be subject to change by application
of either Party pursuant to the provisions of Section 205 or 206 of the Federal
Power Act.

 

Absent the agreement of all Parties to the proposed change, or a process by
which or circumstances under which a Party may seek a change in rates, the
standard of review for changes to this Master Agreement or any Transaction
Agreement entered pursuant to this Master Agreement whether proposed by a Party,
a non-party or FERC acting sua sponte shall be the “public interest” standard of
review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350
U.S. 332 (1956), and Federal Power Commission v. Sierra Pacific Power Co., 350
U.S. 348 (1956) (the “Mobile-Sierra” doctrine).

 

8.8 Terminations.

 

The Parties acknowledge that under FERC regulations (specifically 18 C.F.R.
§35.15(b)(2)), neither Party is required to provide FERC with a notice of
termination before it may terminate any Transaction entered into under this
Master Agreement, in accordance with the terms of the Master Agreement and the
corresponding Transaction Agreement Neither Party will contend before any forum
that such a notice of termination is required.

 

12



--------------------------------------------------------------------------------

8.9 Bankruptcy.

 

Each Party further agrees that, for purposes of this Agreement, the other Party
is not a “utility” as such term is used in 11 U.S.C. Section 366, and each Party
waives and agrees not to assert the applicability of the provisions of 11 U.S.C.
Section 366 (as may be amended from time to time) in any bankruptcy proceeding
wherein such Party is a debtor. In any such proceeding, each Party further
waives the right to assert that the other Party is a “provider of last resort.”

 

The Parties have executed this Master Agreement in multiple counterparts to be
construed as one effective as of the Effective Date.

 

13



--------------------------------------------------------------------------------

SOUTHWESTERN PUBLIC SERVICE

COMPANY

By:  

/s/ Paul J. Bonavia

Name:

 

Paul J. Bonavia

Title:

 

Vice President

 

By:  

/s/ Gary L. Gibson

Name:

 

Gary L. Gibson

Title:

 

President and CEO

 

EL PASO ELECTRIC COMPANY By:  

/s/ Gary R. Hedrick

Name:

 

Gary R. Hedrick

Title:

 

President and CEO

 

By:  

/s/ J. Frank Bates

Name:

 

J. Frank Bates

Title:

 

Vice President and COO

 

     APPROVED AS TO FORM           OFFICE OF THE GENERAL COUNSEL   

/s/ Illegible

 

14



--------------------------------------------------------------------------------

APPENDIX “1” – DEFINITIONS

MASTER ENERGY PURCHASE AND SALE AGREEMENT

 

All references to Articles and Sections are to those set forth in this
Agreement. Reference to any document means such document as amended from time to
time and reference to any Party includes any permitted successor or assignee
thereof. The following definitions and any terms defined internally in this
Agreement shall apply to this Agreement and all notices and communications made
pursuant to this Agreement.

 

“Adequate Assurance of Performance” shall mean sufficient security in the form,
amount and for the term reasonably acceptable to the Party requesting such
assurance, including, but not limited to, a standby irrevocable letter of
credit, a prepayment, a security interest in an asset, guaranty from a
creditworthy entity, or such other means as the Parties may mutually agree.

 

“Affiliate” means, with respect to any person, any other person (other than an
individual) that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person. For
this purpose, “control” means the direct or indirect ownership of fifty percent
(50%) or more of the outstanding capital stock or other equity interests having
ordinary voting power.

 

“Authorized Representatives” means those individuals, designated by a Party who
has the authority to negotiate and enter into a Transaction on behalf of such
Party. Each Party’s Authorized Representatives may be changed by written notice
provided in accordance with Section 8.3.

 

“Bankruptcy Proceeding” means with respect to a Party or entity, such Party or
entity (i) makes an assignment or any general arrangement for the benefit of
creditors, (ii) files a petition or otherwise commences, authorizes, or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy or similar law for the protection of creditors, or becomes a debtor
pursuant to an order for relief entered under 11 U.S.C. §303(h) (as may be
amended from time to time), (iii) otherwise becomes bankrupt or insolvent
(however evidenced), or (iv) is unable to pay its debts as they fall due.

 

“Business Day” means a day on which banks in New York City are open for
business; and a Business Day shall open at 8:00 a.m. and close at 5:00 p.m.
local time for each Party’s principal place of business.

 

“Buyer” means the Party to a Transaction who is obligated to purchase and
receive, or cause to be received, Power during a Period of Delivery.

 

“Claims” means all claims, demands, or actions, threatened or filed and whether
groundless, false or fraudulent, that directly or indirectly relate to the
subject matter of an indemnity, and the resulting losses, damages, expenses,
attorneys’ fees

 

i



--------------------------------------------------------------------------------

and court costs, whether incurred by settlement or otherwise, and whether such
claims, demands, or actions are threatened or filed prior to or after the
termination of this Agreement.

 

“Confirmation” means a written notice confirming the specific terms of an oral
Transaction Agreement which may be in any form adequate at law; an example of a
Confirmation which may be utilized hereunder is shown in “Exhibit B-1”.

 

“Contract Price” means the price in $U.S. per MWh (unless otherwise provided
for) to be paid by Buyer to Seller for the purchase of Power, including the
Power Price, Demand Charges, Transmission Charges, and any other charges, if
any, pursuant to a Transaction.

 

“Contract Quantity” means that quantity of Power that Seller agrees to sell and
deliver, or cause to be delivered, to Buyer, and that Buyer agrees to purchase
and receive, or cause to be received, from Seller, pursuant to the terms of a
Transaction.

 

“Costs” shall have the meaning defined in Section 4.2(b)(i).

 

“Delivery Point” means the agreed point of delivery and receipt of Power
pursuant to a Transaction.

 

“Demand Charges” means the amount, if any, to be paid by Buyer to Seller for
capacity as agreed to by the Parties in a Transaction.

 

“Equitable Defenses” means any bankruptcy, insolvency, reorganization and other
laws affecting creditor’s rights generally, and with regard to equitable
remedies, the discretion of the court before which proceedings to obtain same
may be pending.

 

“Event of Default” shall have the meaning defined in Section 4.1.

 

“FERC” means the Federal Energy Regulatory Commission or any successor agency.

 

“Firm” means, with respect to a Transaction unless otherwise specified in a
written Transaction Agreement, that the only excuse for the failure to deliver
Power by Seller or the failure to receive Power by the Buyer pursuant to a
Transaction is Force Majeure or the other Party’s non-performance of a material
duty or obligation under this Master Agreement or any Transaction Agreement.

 

“Force Majeure” means (with respect to Firm Transactions) an event not
anticipated as of the Effective Date, which is not within the reasonable control
of the Party (or in the case of third party obligations or facilities, the third
party) claiming suspension (the “Claiming Party”), which is not the result of
negligence of the Claiming Party, and which by the exercise of due diligence the
Claiming Party, or third party, is unable to prevent, overcome or obtain or
cause to be obtained a commercially reasonable substitute therefor. Force
Majeure may include, but is not restricted to: acts

 

ii



--------------------------------------------------------------------------------

of God; fire; civil disturbance; labor dispute; labor or material shortage
(unless caused by the Claiming Party’s failure to exercise reasonable diligence
to secure such materials); sabotage; action or restraint by court order or
public of governmental authority (so long as the Claiming Party has not applied
for or assisted in the application for, and has opposed where and to the extent
reasonable, such government action); provided, that none of (i) the loss of
Buyer’s markets nor Buyer’s inability economically to use or resell Power
purchased hereunder or (ii) Seller’s ability to sell Power to a market at a more
advantageous price shall constitute an event of Force Majeure. Notwithstanding
anything herein to the contrary, nothing in this Master Agreement shall obligate
either Party to settle any strike or other labor dispute.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Gains” shall have the meaning defined in Section 4.2(b)(ii).

 

“Interest Rate” means, for any date, two percent over the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in the Wall Street Journal under “Money Rates”; provided, the Interest Rate
shall never exceed the maximum lawful rate permitted by applicable law.

 

“Law” means any law, rule, regulation, order, writ, judgment, decree or other
legal or regulatory determination by a court, regulatory agency, regional
transmission organization or governmental authority of competent jurisdiction.

 

“Legal Proceedings” means any suits, proceedings, judgments, rulings or orders
by or before any court or any governmental authority.

 

“Losses” shall have the meaning defined in Section 4.2(b)(iii).

 

“Non-Firm” means with respect to a Transaction, unless otherwise set forth in a
Transaction Agreement signed by both Parties, that delivery or receipt of Power
may be interrupted for any reason, without liability by either Party, including,
without limitation, price fluctuations.

 

“OATT” means Transmission Provider’s open-access transmission tariff satisfying
the requirements of the FERC under Order No. 888 and subsequent orders.

 

“Period of Delivery” means the period of time from the date physical delivery of
the Power is to commence to the date physical delivery is to terminate under a
Transaction.

 

“Power” means energy expressed in megawatt hours (MWh) or capacity expressed in
megawatts (MW) to the extent designated in a Transaction Agreement, or both.
Unless expressly agreed to in a Transaction Agreement, energy supplied shall be
of the character commonly known as three-phase, sixty-hertz electric energy that
is delivered at the nominal voltage of the Delivery Point.

 

iii



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

“Power Price” means the price in $U.S. (unless otherwise provided for) per MWh
to be paid by Buyer to Seller for Power in a Transaction.

 

“Replacement Price” shall have the meaning defined in Section 3.5(a).

 

“Sales Price” shall have the meaning defined in Section 3.5(b).

 

“Scheduling” or “Schedule” means the acts of Seller, Buyer and/or their
designated representatives, including each Party's Transmission Providers, if
applicable, of notifying, requesting, and confirming to each other the quantity
and type of Power to be delivered hourly on any given day or days during the
Period of Delivery at a specified Delivery Point.

 

“Seller” means the Party to a Transaction who is obligated to sell and deliver
or cause to be delivered Power during a Period of Delivery.

 

“Transaction” means a particular transaction agreed to by the Parties relating
to the purchase and sale of Power pursuant to this Master Agreement.

 

“Transaction Agreement” means a written or oral agreement executed or reached by
the Parties to form and effectuate a Transaction. Written Transaction Agreements
shall be substantially in the form of Exhibit “B-2”; oral Transaction Agreements
will include similar information.

 

“Transmission Charges” means the amount, if any, to be paid by Buyer to Seller
for transmission services as agreed to by the Parties in a Transaction.

 

“Transmission Provider” means the entity or entities transmitting Power on
behalf of Seller or Buyer (which may include Buyer’s or Seller’s transmission
function) to or from the Delivery Point in a particular Transaction.

 

EXHIBIT “A”

MASTER ENERGY PURCHASE AND SALE AGREEMENT

 

NOTICES AND PAYMENT

 

COMPANY:     

NOTICES & CORRESPONDENCE:

SOUTHWESTERN PUBLIC SERVICE COMPANY

1099 18TH STREET, SUITE 3000

DENVER, CO 80202

ATTN: DIRECTOR, CONTRACT ADMINISTRATION

FAX NO: (303) 308-7639

PHONE NO: (303) 308-2710

  

PAYMENTS:

Southwestern Public Service Company

Wire Transfer:

BNK:

ABA:

ACCT Name:

ACCT:

Phone No.:

Fax No.:

 

iv



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

INVOICES:

TAMMY GORDON, ACCOUNTING MANAGER

FAX NO: (303)308-7657

PHONE NO: (303)308-7739

     COUNTERPARTY:     

NOTICES & CORRESPONDENCE:

MR. STEVEN BURACZYK

SUPERVISOR, RESOURCE MANAGEMENT

EL PASO ELECTRIC COMPANY

P.O. BOX 982

EL PASO, TEXAS 79960

PHONE NO. (915) 543-4368

FAX NO. (915) 521-4751

  

PAYMENTS:

WIRE TRANSFER:

COMPANY NAME:

TAXPAYER ID NUMBER:

COMPANY ADDRESS:

CONTACTS:

BANK:

LOCATION:

ABA(ROUTING TRANSIT NO.):

CREDIT:

ACCT:

TYPE OF ACCOUNT:

INVOICES:

MS. KATHY PETERSON

PHONE NO. (915) 543-2039

FAX NO. (915) 521-4751

    

 

OR TO SUCH OTHER ADDRESS AS COUNTERPARTY OR                      SHALL FROM TIME
TO TIME DESIGNATE BY LETTER PROPERLY ADDRESSED.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT “B-1”

MASTER ENERGY PURCHASE AND SALE AGREEMENT

 

FORM OF CONFIRMATION FOR

TRANSACTIONS FORMED UNDER SECTION 1.2(ii)

 

[DATE]

 

[ADDRESS]

 

Attn.:                                     

 

CONFIRMATION LETTER

 

This letter shall confirm the agreement reached on
                                    , 200     between
                                                  (“Counterparty”) and
Southwestern Public Service Company (the “Company”) regarding the sale/purchase
of Power under the terms and conditions as follows:

 

SELLER:

   

BUYER:

   

PRODUCT:

   

CAPACITY:

   

ENERGY:

   

DELIVERY PERIOD:

   

DELIVERY HOURS:

   

DELIVERY POINT:

   

CONTRACT QUANTITY:

   

CONTRACT PRICE:

   

DEMAND CHARGES:

   

ENERGY PRICE:

   

TRANSMISSION CHARGES:

   

ANCILLARY SERVICES

   

OTHER (INCLUDING SPECIAL

   

PENALTIES)

                   

 

B-1-1



--------------------------------------------------------------------------------

FIRMNESS/CURTAILMENT:

   

FIRM/NONFIRM

   

SPECIAL CURTAILMENT PROVISIONS

   

SCHEDULING:

   

OTHER:

   

 

This Confirmation Letter is being provided pursuant to and in accordance with
the Master Power Purchase and Sale Agreement dated                     , 200    
(the “Master Agreement”) between Counterparty and the Company, and constitutes
part of and is subject to all of the terms and provisions of such Master
Agreement. Terms used but not defined herein shall have the meanings ascribed to
them in this Master Agreement.

 

Please confirm that the terms stated herein accurately reflect the agreement
between you and the Company by returning an executed copy of this letter by
facsimile to the Company. If you do not return this Confirmation Letter or
object to this Confirmation Letter within two Business Days of your receipt of
it, you will have accepted and agreed to all of the terms included herein,
including the terms and provisions of the Agreement.

 

“COUNTERPARTY”

By:

   

Title:

   

Date:

   

 

“COMPANY”

By:

   

Title:

   

Date:

   

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT “B-2”

MASTER ENERGY PURCHASE AND SALE AGREEMENT

 

FORM OF TRANSACTION AGREEMENT FOR

TRANSACTIONS FORMED UNDER SECTION 1.2(i)

 

[DATE]

 

[ADDRESS]

 

Attn.:                     

 

TRANSACTION LETTER

 

This Transaction Agreement shall form and effectuate the current proposal
between                                  (“Counterparty”) and Southwestern
Public Service Company (the “Company”) regarding the purchase and sale of Power
under the following terms and conditions:

 

SELLER:

   

BUYER:

   

PRODUCT:

   

CAPACITY:

   

ENERGY:

   

DELIVERY PERIOD:

   

DELIVERY HOURS:

   

DELIVERY POINT:

   

CONTRACT QUANTITY:

   

CONTRACT PRICE:

   

DEMAND CHARGES:

   

ENERGY PRICE:

   

TRANSMISSION CHARGES:

   

ANCILLARY SERVICES

   

OTHER (INCLUDING SPECIAL

   

PENALTIES)

         

 

B-2-1



--------------------------------------------------------------------------------

         

FIRMNESS/CURTAILMENT:

   

FIRM/NONFIRM

   

SPECIAL CURTAILMENT PROVISIONS

   

SCHEDULING:

   

OTHER:

   

 

This Transaction Agreement is being provided pursuant to and in accordance with
the Master Power Purchase and Sale Agreement dated                     , 200    
(the “Master Agreement”) between Counterparty and the Company, and constitutes
part of and is subject to all of the terms and provisions of such Master
Agreement. Terms used but not defined herein shall have the meanings ascribed to
them in this Master Agreement.

 

Please execute this Transaction Agreement and return an executed copy to the
Company no later than              a.m. on                     , 200    
(“Notification Time”). Your execution should reflect the appropriate party in
your organization who has the authority to cause Counterparty to enter into this
Transaction. In the event Counterparty fails to execute and deliver this
Transaction Agreement by the Notification Time or alters the terms of this
Transaction Agreement in any manner, there will be no Transaction pursuant to
this Transaction Agreement.

 

“COUNTERPARTY”

By

   

Title:

   

Date:

   

 

“COMPANY”

By

   

Title:

   

Date:

   

 

B-2-2



--------------------------------------------------------------------------------

TRANSACTION AGREEMENT

between

El Paso Electric Company

and

Southwestern Public Service Company

 

This Transaction Agreement is entered into and is effective as of this 7th day
of July, 2004, by and between El Paso Electric Company (“Buyer”) and
Southwestern Public Service Company (“Seller”). This Transaction Agreement is
entered into pursuant to and in accordance with the Master Power Purchase and
Sale Agreement dated July 7, 2004 (“Master Agreement”) between the Buyer and the
Seller. The terms of the Master Agreement shall apply to this Transaction
Agreement as though set forth herein, provided that any conflict between the
terms of the Master Agreement and this Transaction Agreement shall be resolved
in favor of this Transaction Agreement. Unless defined herein, capitalized terms
used herein shall have the meanings set forth in the Master Agreement.

 

Section 1 - Transaction

 

  1.1 During the term of, and subject to the terms and conditions of, this
Transaction Agreement, Seller agrees to sell and deliver and Buyer agrees to
purchase and receive Firm Power service at the Delivery Point (as defined in
Section 6 below). Subject to Seller’s curtailment rights under Section 2 below,
such Firm Power service shall consist of (i) capacity at the Contract Quantity
level specified in Section 4.2 below, and (ii) associated energy up to such
Contract Quantity as may be Scheduled by Buyer pursuant to Section 5 below
(“Scheduled Energy”).

 

Section 2 - Continuity of Service

 

  2.1 The Power to be provided by Seller under this Agreement is Firm, subject
to the curtailment rights specified in Section 2.2 below. The Seller will make
Firm Power (both capacity and energy) up to the Contract Quantity continuously
available to the Buyer from the Seller’s generation resources, which include not
only existing resources, but future capacity purchases or additions made to meet
planning reserves. Seller shall maintain generation resources, including
capacity purchases and additions, adequate to meet its planning and operating
reserves inclusive of the Contract Quantity as a Firm obligation.

 

  2.2 Scheduled Energy cannot be curtailed except for the following reasons:

 

1



--------------------------------------------------------------------------------

  (i) In accordance with Section 3.4 of the Master Agreement (Force Majeure);

 

  (ii) Due to the installation, maintenance, repair, testing, inspection, or
replacement of the Eddy County HVDC tie or transmission facilities related to
the Eddy County HVDC tie on Seller’s side of the Delivery Point;

 

  (iii) Due to the functioning of under-frequency relays, other automatic load
shedding equipment, or manual curtailment, but in each instance only to the
extent necessary to preserve the integrity of, or to limit any instability on,
Seller’s system; or

 

  (iv) Due to the interruption or curtailment of firm transmission service that
prevents the delivery or receipt of Scheduled Energy at the Delivery Point,
implemented by any Transmission Provider (including any Affiliate Transmission
Provider of Seller).

 

If the delivery of Scheduled Energy to Buyer under this Transaction is curtailed
because of any of the above circumstances and in conformance with the provisions
of Section 2.3 below, Seller shall have no liability to Buyer (other than as
provided in Sections 4.6 and 6.5 below), and the damages specified in Section
3.5 of the Master Agreement shall not apply.

 

  2.3 In the event of an occurrence specified in Section 2.2 entitling Seller to
curtail the delivery of Scheduled Energy, Seller may curtail the delivery of
Scheduled Energy to Buyer prior to curtailing energy deliveries to its firm,
native load customers (SPS’s retail customers and wholesale customers located
within the boundaries of the SPS control area existing as of the effective date
of this Transaction Agreement), but only if Seller has first curtailed energy
deliveries to its interruptible retail and wholesale customers to the extent
allowed by contract. To the extent practicable, Seller shall only curtail
Scheduled Energy deliveries under this Transaction Agreement on a pro rata basis
with its other sales of equal firmness.

 

  2.4 In no circumstances shall Seller curtail deliveries of Scheduled Energy
with the intention of enabling itself to make other sales of capacity or energy
of greater value.

 

  2.5 In the event that Buyer curtails deliveries of Scheduled Energy, it shall
not be subject to the damages specified in Section 3.5 of the Master Agreement.
Buyer shall, however, be obligated to pay Seller the Demand Charge and charges
specified in Section 4.5 below in such instances.

 

2



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  2.6 Except as provided in this Section 2.6, Seller may not sell energy
associated with the Contract Quantity to any third party. To the extent that
Buyer does not Schedule energy up to the full level of the Contract Quantity for
any delivery period, Seller may sell such unscheduled energy on an intraday
basis subject to Buyer’s recall of such energy upon not less than ninety (90)
minutes notice to Seller. Moreover, in the event Buyer cannot, in whole or in
part, receive or accept deliveries of energy provided for under this Transaction
Agreement at the Delivery Point (or mutually agreeable alternative delivery
point) due to a planned outage of the Eddy County HVDC tie or transmission
facilities related to the Eddy County HVDC tie on either side of the Delivery
Point, Seller shall have the right to sell such energy that would have otherwise
been supplied to Buyer to third-parties for the expected period of the planned
outage, subject to Buyer’s recall of the energy upon a Day Ahead Schedule basis
in the event the Eddy County HVDC tie and related transmission facilities are
restored to service sooner than expected. For unplanned outages that prevent the
delivery of energy, in whole or in part, to Buyer or the receipt of energy by
Buyer, Seller may sell energy on an intraday basis subject to Buyer’s recall of
such energy upon not less than ninety (90) minutes notice in the event the Eddy
County HVDC tie and related transmission facilities are restored to service,
unless the Parties agree to a different time period.

 

Section 3 - Term of the Transaction Agreement

 

The term of this Transaction Agreement shall commence with the hour ending
(“HE”) 0100 Mountain Standard Time (“MST”), January 1, 2006, and continue
through HE 2400 MST, December 31, 2025.

 

3



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Section 5 - Scheduling

 

  5.1. The Parties agree to comply with the scheduling policies or requirements
of the North American Electric Reliability Council (“NERC”) and any applicable
OATT. Tagging shall be performed according to Western Electric Coordinating
Council guidelines and practices, as such may be in effect from time-to-time, or
the guidelines and practices of any successor entity or other entity having
responsibility for setting such guidelines or standards.

 

  5.2 The Buyer shall provide a preliminary, non-binding schedule two (2) days
prior to the delivery date. The Buyer will then Schedule energy in whole MW up
to the Contract Quantity by notifying the Seller by 8:30 a.m. prevailing
Mountain Time in El Paso, Texas for all energy to be delivered for the following
prescheduled day(s) (“Day Ahead Schedule”).

 

  5.3

Subject to transmission availability, the Buyer may change its Scheduled Energy
for the Day Ahead Schedule as long as the Buyer provides the Seller no less than
ninety (90) minutes notice prior to the top of the delivery hour in which such
change is to be effective (each a “Schedule Change”). Seller will attempt to
accommodate changes with less than ninety (90) minutes notice provided it does
not unreasonably interfere with other commercial opportunities. All changes to
the Day Ahead Schedule initiated by the Buyer will be assessed a Schedule Change
Charge of multiplied by (i) the number of MWh of any such Schedule Change,
whether an increase or a decrease, and by (ii) the number of hours for which
such change is effective (a “Schedule Change Charge”). The Schedule Change
Charge shall apply only to Schedule Changes initiated by the Buyer and shall not
apply to changes necessitated by Force Majeure, transmission or converter
constraints, or any interruption, curtailment or failure to deliver or receive
Scheduled Energy referenced in Section 2

 

7



--------------------------------------------------------------------------------

 

above. During times of system emergencies on the Buyer’s system, Seller will
work in good faith to accommodate shorter noticed Schedule Changes within the
constraints of transmission scheduling and tagging requirements.

 

  5.4. The Parties recognize that although the Scheduling practices prescribed
by Section 5 of this Transaction Agreement reflect existing commercial customs
and standards, such customs and standards could change during the twenty (20)
year term of the Transaction. If a Party believes that Scheduling customs and
standards have changed, the matter will be referred to the Operating Committee
for resolution, it being the intention of the Parties to reform the Scheduling
provisions of this Transaction Agreement to conform to then prevailing customs
and standards and Good Utility Practice (as defined in Section 11.3 of this
Transaction Agreement).

 

Section 6 – Delivery Point and Transmission Arrangements

 

  6.1 The Seller shall deliver Scheduled Energy utilizing a firm transmission
path, to the east side of the interconnection of the Seller and Buyer systems
located near the Eddy County HVDC tie (“Delivery Point”), unless another
non-firm delivery point is mutually agreed to by the Parties.

 

  6.2 Each Party shall have the responsibility for arranging firm transmission
services (including associated ancillary services) under the applicable OATT (or
other permissible arrangements) for the delivery (in the case of the Seller) or
receipt (in the case of the Buyer) of energy up to the Contract Quantity at the
Delivery Point. Both Parties commit to make request of their applicable
Transmission Providers expeditiously so as to obtain the necessary transmission
services.

 

  6.3

Each Party recognizes that there may be limitations on the ability to obtain
firm transmission service (inclusive of service over and through the Eddy County
HVDC tie) up to the full level of the Contract Quantity. In the event that a
Party is informed that transmission service up to the full level of the Contract
Quantity is unavailable, such Party may convene the Operating Committee to
discuss and assess appropriate modifications to this Transaction Agreement
(including termination). If the Parties are unable to reach a mutually
satisfactory resolution within six (6) months following the referral to the
Operating Committee and more than twenty-five percent (25%) of the Contract
Quantity cannot be delivered or received due to the unavailability of firm
transmission service, either Party shall have a ninety (90) day period in which
it may terminate this Transaction Agreement by providing not less than two (2)
years prior written notice to the other Party. In the event that a Party
terminates the Transaction Agreement in

 

8



--------------------------------------------------------------------------------

 

accordance with this Section 6.3, neither Party shall be obligated to pay the
Termination Payment provided for in Section 4.2 of the Master Agreement.

 

  6.4 In the event that the unavailability of transmission referenced in Section
6.3 above prevents Seller from delivering or Buyer from receiving the full level
of Contract Quantity, the Contract Quantity (and the corresponding monthly
Demand Charge billings) shall be reduced to the level of Contract Capacity for
which firm transmission service is available until such time as the Parties
reach a mutually satisfactory resolution or this Transaction Agreement is
terminated, all as prescribed by Section 6.3 above.

 

  6.5 Seller shall cause, if possible, Buyer to be named as a third-party
beneficiary in any agreement for firm transmission service entered into to
perform its obligations under this Transaction Agreement. In the event that firm
transmission service arranged by Seller is interrupted or curtailed by any
Transmission Provider, Buyer’s damages shall be limited to such damages that
Seller is able to recover from the applicable Transmission Provider. In the
event Seller, exercising reasonable legal and commercial discretion, shall elect
not to make a claim against the applicable Transmission Provider, Seller shall,
at Buyer’s request, if possible, assign to Buyer its rights and remedies to
enforce and collect damages under the affected transmission agreements. Each
party to this Transaction Agreement shall retain whatever rollover rights it may
have on transmission service it acquired in connection with the Transaction
Agreement.

 

Section 7 – Rate Change

 

It is the intent of the Parties that the charges listed in Sections 4.2 and
4.3(a) are fixed charges that are applicable for the entire term of this
Transaction Agreement and are not subject to change except as provided in this
Section 7. However, given the length of the term, the Parties have agreed that
if Seller experiences a change in its cost structure resulting in costs that
cannot be recovered pursuant to the FCA, whether due to new investment,
inflation, changes in Law (including, without limitation, changes in
environmental Law), additional Taxes, fees, or charges imposed as the result of
any changes in Laws after January 1, 2004, or any other causes, such that the
charges set forth in Section 4.2 or 4.3(a) above, or both, result in
under-recovery by Seller when compared to amounts that Seller would receive
under a rate based on average system cost of service, Seller may file under
Section 205 of the Federal Power Act (as may be amended or recodified from time
to time) to change the Demand Charge or Energy Charge component of the Power
Price, or both, solely for the purpose of increasing such charges up to the
average system cost of service. Notwithstanding Section 8.7 of the Master
Agreement, the “just and reasonable” standard shall apply to the review of such
a rate filing. Once Seller has filed to change the Demand Charge or Energy
Charge component of the Power Price through a Section 205 filing, Buyer shall
subsequently have the right under Section

 

9



--------------------------------------------------------------------------------

206 of the Federal Power Act (as may be amended or recodified from time to time)
to file a complaint seeking a change in the Demand Charge or Energy Charge
component or both if Buyer believes Seller is recovering through such charges
more than it would receive under a rate based on an average system cost of
service. The “just and reasonable” standard shall likewise apply to the review
of such complaint. Either Party may contest and challenge at FERC (or other
appropriate forum with jurisdiction, if any) the rate change request of the
other Party. In the event that either (i) the rate increase(s) requested by
Seller result in an aggregate increase of five percent (5%) or more in the total
non-fuel cost of Power (as specified in Section 4.2 and 4.3(a) of this
Transaction Agreement) to the Buyer over the term of this Transaction Agreement,
or (ii) an aggregate decrease of five percent (5%) or more in the total non-fuel
cost of Power (as specified in Section 4.2 and 4.3(a) of this Transaction
Agreement) to Buyer over the term of this Transaction Agreement is granted by
FERC pursuant to a Section 206 proceeding(s) filed by Buyer, the Party adversely
affected by such ruling may, for a period of ninety (90) days following the
issuance of an order granting such increase or decrease, terminate this
Transaction Agreement by providing not less than two (2) years prior written
notice to the other Party. In such event, neither Party shall be obligated to
pay the other Party the Termination Payment provided for in Section 4.2 of the
Master Agreement.

 

Section 8 – Adequate Assurance of Performance

 

If a Party has reasonable grounds for seeking Adequate Assurance of Performance
pursuant to Section 4.4 of the Master Agreement, a Party may only request, and
the other Party shall only be required to provide, Adequate Assurance of
Performance with respect to this Transaction for the following amounts (but only
to the extent that their sum is in excess of a Party’s applicable credit limit
(as determined pursuant to Section 4.4 of the Master Agreement): (i) amounts due
and owing (including any amounts in dispute for which payment may have been
withheld in accordance with Section 6.1(b)) and (ii) amounts reasonably
projected to become due and owing (assuming no default of the Master Agreement
or this Transaction Agreement) for services to be provided pursuant to this
Transaction Agreement during the sixty (60) day period following such request.

 

Section 9 – Taxes

 

Invoices hereunder will be increased by an amount equal to the sum of the Taxes
applicable to the purchase and sale of Power pursuant to this Transaction and
payable under federal, state, and local sales Tax acts, including federal, state
and local sales Taxes imposed as the result of any change in Law after January
1, 2004.

 

Section 10 – Operating Committee

 

10.1 The Parties will establish an Operating Committee to address issues that
arise regarding the terms and conditions of this Transaction Agreement. Each
Party shall designate by written notice to the other Party the representative
who will be authorized to act in its behalf on the Operating Committee. A Party
may change its representative on

 

10



--------------------------------------------------------------------------------

the Operating Committee upon written notice to the other Party. The principal
duties of the Operating Committee shall be as follows:

 

  (i) To establish operating (normal and emergency), scheduling, tagging, and
control procedures;

 

  (ii) To attempt to develop coordinated approaches in recommending maintenance
schedules involving the Eddy County HVDC tie or transmission facilities related
to such tie;

 

  (iii) To address and attempt to develop resolutions to those matters that are
to be referred to the Operating Committee under this Transaction Agreement, it
being understood, however, that the Operating Committee shall have no authority
to modify any provisions of this Transaction Agreement and that any
recommendations that it makes to modify this Transaction Agreement must be
approved by each Party;

 

  (iv) To resolve disputes about such other matters as either Party may raise
under this Transaction Agreement; and

 

  (v) To perform any other duties necessary for the proper functioning of this
Transaction Agreement.

 

10.2 If the Operating Committee is unable to agree on any matter over which it
has authority under this Transaction Agreement, it may, within fifteen (15) days
after determining that it cannot reach agreement, refer the matter in writing to
the chief executive officers of the Parties. If the chief executive officers are
unable to agree on the matter within forty-five (45) days after the referral,
then either Party may initiate legal or other proceedings in connection with
such dispute; provided, however, the foregoing conditions precedent to
initiation of such proceedings shall not apply to any action, claim, or other
matter that, by reason of compliance with such conditions, would otherwise be
barred by any statutory limitations.

 

10.3 Notwithstanding the provisions of Section 4.1 of the Master Agreement, a
Party shall, as a condition precedent to the termination of this Transaction
Agreement (other than a termination under Section 4.1 (i) and (iv) of the Master
Agreement), (i) refer such matter to the Operating Committee for attempted
resolution, and (ii) if the Operating Committee is unable to resolve such mater
within thirty (30) days (or such longer time as the Parties may agree in
writing) following referral, refer such matter to the chief executive officers
of each Party for attempted resolution for a period of fifteen (15) days (or
such longer time as the Parties may agree in writing) following such referral.

 

Section 11 – Other

 

11.1 Notwithstanding Section 4.3 of the Master Agreement, the Parties
acknowledge that this Transaction Agreement may need to be terminated or amended
in the event that it is subject to adverse regulatory action. In the case of
Seller, adverse regulatory action would occur if FERC or any state commission
having jurisdiction over

 

11



--------------------------------------------------------------------------------

** = Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Seller in a ratemaking case assigns or attributes costs to this Transaction
Agreement in such a manner that this Transaction Agreement will result in an
under-recovery of what Seller would receive under a rate based on average system
cost of service, or if FERC requires a modification of rates on the basis of a
conclusion that Seller should not be able to make the sale provided for herein
at market-based rates. In the case of Buyer, adverse regulatory action would
occur if FERC or any state commission having jurisdiction over Buyer disallows
the recovery of costs incurred under this Transaction Agreement. In the event
either Party is subject to such an adverse regulatory action, it may convene the
Operating Committee to discuss and assess what modifications to this Transaction
Agreement (including termination), may be appropriate. If the Parties are unable
to reach a mutually satisfactory resolution within six (6) months following the
referral to the Operating Committee, either Party shall have a ninety (90) day
period in which it may terminate this Transaction Agreement by providing not
less than two (2) years prior written notice to the other Party. In the event
that a Party terminates the Transaction Agreement in accordance with this
Section 11.1, neither Party shall be obligated to pay the Termination Payment
provided for in Section 4.2 of the Master Agreement.

 

11.2 Where a Party may terminate this Transaction Agreement without being
subject to the obligation to pay the Termination Payment provided for in Section
4.2 of the Master Agreement, such termination shall relieve neither Party from
the obligation to pay amounts due and owing to the other Party under this
Transaction Agreement that accrued prior to the effective date of such a
termination.

 

11.3 Each Party shall undertake its obligations under this Transaction Agreement
in accordance with Good Utility Practice, namely any of the practices, methods,
and acts engaged in or approved by a significant portion of the electric utility
industry (subject to regional variation), during the relevant time period, or
any of the practices, methods, and acts which in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with good business practices, reliability, safety, and expedition.

 

Section 12 – Economy Energy

 

Throughout the term of this Transaction Agreement, Seller shall have the right
to provide Buyer with economy energy from time to time in an amount and at a
time subject to the mutual agreement of the Parties. Economy energy is non-firm
energy that can be curtailed by Seller or by Buyer for any reason. The Power
Price of the economy energy shall be no greater than EPE’s actual avoided cost
minus/MWh.

 

Section 13 – Signatories

 

The signatories hereto represent that they have been appropriately authorized to
enter this Transaction Agreement on behalf of the Party for whom they sign. This
Transaction Agreement is executed as of the date first above written.

 

12



--------------------------------------------------------------------------------

EL PASO ELECTRIC COMPANY

By:  

/s/ Gary R. Hedrick

Printed Name:

 

Gary R. Hedrick

Title:

 

President and Chief Executive Officer

 

By:  

/s/ J. Frank Bates

Printed Name:

 

J. Frank Bates

Title:

 

Executive Vice President & COO

 

    APPROVED AS TO FORM         OFFICE OF THE GENERAL COUNSEL  

/s/ Illegible

 

SOUTHWESTERN PUBLIC SERVICE COMPANY

By:  

/s/ Paul J. Bonavia

Printed Name:

 

Paul J. Bonavia

Title:

 

Vice President

 

By:  

/s/ Gary L. Gibson

Printed Name:

 

Gary L. Gibson

Title:

 

President and CEO

 

13



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15